Citation Nr: 0634632	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 until 
September 1968.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2002 
rating decision of the VA Regional Office (RO) in Boise, 
Idaho that granted service connection for diabetes mellitus 
and established a 20 percent rating effective from March 9, 
2001.  The veteran expressed dissatisfaction with the initial 
rating assigned and perfected an appeal to the Board.

This case was remanded by the Board in June 2004.  Following 
the remand, the veteran was contacted by letter dated in 
August 2004 and asked to clarify whether he desired a 
personal hearing.  Correspondence was received from the 
appellant in September 2004 and January 2005 referencing the 
August 2004 VA letter.  He did not mention a hearing.  The 
Board sent him a letter in September 2006 giving him the 
opportunity to once again indicate whether he desired a 
personal hearing.  He responded by letter that was received 
later in September 2006.  In his letter, he indicated that he 
had recently been granted a total rating by the RO and 
desired no further action on his appeal.


FINDING OF FACT

The veteran withdrew his appeal by correspondence received at 
the Board in September 2006.


CONCLUSION OF LAW

The appeal with respect to the veteran's entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus 
has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal of an issue to the Board 
by doing so in writing.  See 38 C.F.R. § 20.204(b) (2006).  
When an appellant does so, the withdrawal effectively creates 
a situation where there is no longer an allegation of error 
of fact or law with respect to the determination that had 
been previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

In the present case, the veteran notified the Board that he 
had received a total rating and therefore desired no further 
action on his appeal.  This amounts to a withdrawal of the 
issue remaining on appeal-entitlement to an initial rating 
in excess of 20 percent for diabetes mellitus.  Accordingly, 
further action by the Board on that issue is not appropriate.  
The appeal will be dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


